                      Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 1 of 30


Fill in this information to identify the case:
             Eagle PCO LLC
Debtor name __________________________________________________________________

                                        ______________________
United States Bankruptcy Court for the: Southern District of Texas District of _________
                                                                              (State)
Case number (If known):    20-35474
                          _________________________                                                ___________________________________________



                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                     04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).


 Part 1:        Income



 1. Gross revenue from business

         None

            Identify the beginning and ending dates of the debtor’s fiscal year, which          Sources of revenue                  Gross revenue
            may be a calendar year                                                              Check all that apply                (before deductions and
                                                                                                                                    exclusions)

           From the beginning of the                                                             ✔ Operating a business
                                                 01/01/2020                                                                                   5,663,115.22
                                                                                                                                     $_____________________
           fiscal year to filing date:     From ___________         to     Filing date              Other
                                                  MM / DD / YYYY


           For prior year:                       01/01/2019
                                           From ___________         to     12/31/2019
                                                                           ___________           ✔ Operating a business                      27,568,030.00
                                                  MM / DD / YYYY            MM / DD / YYYY                                           $_____________________
                                                                                                    Other

           For the year before that:             01/01/2018
                                           From ___________         to     12/31/2018
                                                                           ___________           ✔ Operating a business
                                                                                                                                             28,192,528.00
                                                                                                                                     $_____________________
                                                  MM / DD / YYYY            MM / DD / YYYY
                                                                                                    Other




 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
    from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

         None

                                                                                                Description of sources of revenue    Gross revenue from each
                                                                                                                                     source
                                                                                                                                     (before deductions and
                                                                                                                                     exclusions)

           From the beginning of the                                                          Subrent, credit card rebates, interest income       55,343.00
                                                                                               ___________________________             $__________________
           fiscal year to filing date: From 01/01/2020
                                            ___________             to      Filing date
                                                  MM / DD / YYYY



           For prior year:                 From 01/01/2019
                                                ___________         to      12/31/2019
                                                                            ___________
                                                  MM / DD / YYYY             MM / DD / YYYY   Subrent, credit card rebates, interest income
                                                                                               ___________________________                        55,963.00
                                                                                                                                       $__________________



           For the year before that:       From 01/01/2018
                                                ___________         to      12/31/2018
                                                                            ___________
                                                  MM / DD / YYYY             MM / DD / YYYY   Subrent, credit card rebates, interest income
                                                                                               ___________________________                        47,137.00
                                                                                                                                       $__________________




 Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 1
                          Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 2 of 30

Debtor
                 Eagle PCO LLC
                 _______________________________________________________                                              20-35474
                                                                                               Case number (if known)_____________________________________
                 Name




 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfers including expense reimbursements to any creditor, other than regular employee compensation, within 90
    days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
    adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

            None

             Creditor’s name and address                       Dates          Total amount or value         Reasons for payment or transfer
                                                                                                            Check all that apply
     3.1.
              See Attached SOFA Part 2, Question 3
             __________________________________________       ________         2,048,338.00
                                                                              $_________________                  Secured debt
             Creditor’s name
                                                                                                                  Unsecured loan repayments

                                                              ________                                            Suppliers or vendors

                                                                                                                  Services
                                                              ________                                            Other _______________________________


     3.2.

                                                              ________        $_________________                  Secured debt
             __________________________________________
             Creditor’s name                                                                                      Unsecured loan repayments

                                                              ________                                            Suppliers or vendors

                                                                                                                  Services
                                                              ________                                            Other _______________________________


 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
    guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
    $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
    Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their
    relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing
    agent of the debtor. 11 U.S.C. § 101(31).

            None

             Insider’s name and address                        Dates          Total amount or value        Reasons for payment or transfer
     4.1.
             See Attached SOFA Part 2, Question 4
             __________________________________________      _________         66,290.91
                                                                             $__________________
             Insider’s name

                                                             _________

                                                             _________


             Relationship to debtor
             __________________________________________



     4.2.    __________________________________________
             Insider’s name
                                                             _________       $__________________

                                                             _________

                                                             _________




             Relationship to debtor

             __________________________________________



Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 2
                          Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 3 of 30

Debtor
                 Eagle PCO LLC
                 _______________________________________________________                                                   20-35474
                                                                                                    Case number (if known)_____________________________________
                 Name




 5. Repossessions, foreclosures, and returns
     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
     sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
    ✔ None
            Creditor’s name and address                         Description of the property                                Date               Value of property
     5.1.

            __________________________________________                                                                     ______________     $___________
            Creditor’s name




     5.2.
            __________________________________________
            Creditor’s name                                                                                                _______________      $___________




 6. Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
     the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
    ✔ None
             Creditor’s name and address                          Description of the action creditor took                  Date action was       Amount
                                                                                                                           taken

             __________________________________________                                                                   _______________     $___________
             Creditor’s name




                                                                Last 4 digits of account number: XXXX– ________


  Part 3:       Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity—within 1 year before filing this case.

            None
             Case title                               Nature of case                           Court or agency’s name and address              Status of case
            Norma Lyn Maldonado v. Chesapeake                                                 162nd District Court
     7.1.   Operating, LLC, et al.                    Personal injury/wrongful death                                                           ✔   Pending

                                                                                                                                                   On appeal

             Case number                                                                      600 Commerce, 7th Floor                              Concluded
                                                                                              Dallas, TX 75202
      DC-20-06809
             _________________________________

             Case title                                                                        Court or agency’s name and address
            Joe Eric Cabrera v. A&L Hot Oil                                                   192nd District Court                             ✔   Pending
     7.2.
            Services, Inc., et al.                                                                                                                 On appeal

                                                                                                                                                   Concluded
             Case number                              Personal injury                         600 Commerce, 7th Floor
                                                                                              Dallas, TX 75202
      DC-20-06894
             _________________________________


Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 3
                          Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 4 of 30

Debtor
                 Eagle PCO LLC
                 _______________________________________________________                                                  20-35474
                                                                                                    Case number (if known)_____________________________________
                 Name




 8. Assignments and receivership
     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.
    ✔ None
             Custodian’s name and address                        Description of the property                        Value

             __________________________________________          ______________________________________             $_____________
             Custodian’s name
                                                                 Case title                                         Court name and address

                                                                 ______________________________________           __________________________________________
                                                                                                                  Name
                                                                 Case number


                                                                 ______________________________________
                                                                 Date of order or assignment

                                                                 ______________________________________

 Part 4:        Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
     of the gifts to that recipient is less than $1,000
    ✔ None
             Recipient’s name and address                        Description of the gifts or contributions                   Dates given           Value


            __________________________________________                                                                       _________________   $__________
     9.1.
            Recipient’s name


                                                                                                                             _________________   $__________




             Recipient’s relationship to debtor
             __________________________________________


            __________________________________________                                                                       _________________   $__________
     9.2. Recipient’s name



                                                                                                                             _________________    $__________




             Recipient’s relationship to debtor
             __________________________________________


 Part 5:        Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.

            None
             Description of the property lost and how the loss   Amount of payments received for the loss                    Date of loss        Value of property
             occurred                                            If you have received payments to cover the loss, for                            lost
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.
                                                                 List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                 Assets – Real and Personal Property).
            See Attached SOFA Part 5, Question 10
                                                                 ___________________________________________                 _________________    132,481.84
                                                                                                                                                 $__________



Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
                      Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 5 of 30

Debtor
                Eagle PCO LLC
               _______________________________________________________                                                   20-35474
                                                                                                  Case number (if known)_____________________________________
               Name




 Part 6:      Certain Payments or Transfers

 11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
     the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
     seeking bankruptcy relief, or filing a bankruptcy case.

           None

            Who was paid or who received the transfer?        If not money, describe any property transferred            Dates              Total amount or
                                                                                                                                            value

            Pendergraft & Simon, LLP
            __________________________________________
   11.1.                                                                                                                 10/30/2020
                                                                                                                         ______________        10,000.00
                                                                                                                                             $_________
            Address

            2777 Alllen Parkway, Suite 800
            Houston, TX 77019




            Email or website address
            whaddock@pendergraftsimon.com
            _________________________________

            Who made the payment, if not debtor?


            __________________________________________


            Who was paid or who received the transfer?        If not money, describe any property transferred            Dates              Total amount or
                                                                                                                                            value


   11.2.    __________________________________________
                                                                                                                         ______________      $_________
            Address




            Email or website address


            __________________________________________


            Who made the payment, if not debtor?

            __________________________________________

 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to
     a self-settled trust or similar device.
     Do not include transfers already listed on this statement.

     ✔ None
            Name of trust or device                           Describe any property transferred                           Dates transfers    Total amount or
                                                                                                                          were made          value


            __________________________________________                                                                    ______________      $_________

            Trustee

            __________________________________________




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 5
                      Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 6 of 30

Debtor
                Eagle PCO LLC
               _______________________________________________________                                                  20-35474
                                                                                                 Case number (if known)_____________________________________
               Name




 13. Transfers not already listed on this statement

     List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor
     within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
     Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


           None

            Who received transfer?                             Description of property transferred or payments received   Date transfer       Total amount or
                                                               or debts paid in exchange                                  was made            value



   13.1.     See Attached SOFA Part 6, Question 13
            __________________________________________                                                                    ________________      Unknown
                                                                                                                                               $_________

            Address




            Relationship to debtor

            __________________________________________




            Who received transfer?                                                                                        ________________     $_________

   13.2.    __________________________________________

            Address




            Relationship to debtor

            __________________________________________



 Part 7:      Previous Locations

 14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

           Does not apply
            Address                                                                                             Dates of occupancy


   14.1.    6000 Western Place                                                                                 From        12/15/2017
                                                                                                                          ____________       To   03/15/2020
                                                                                                                                                  ____________
            Suite 403
            Fort Worth, TX 76107




                                                                                                               From       01/15/2018
                                                                                                                          ____________       To   07/31/2020
                                                                                                                                                  ____________
   14.2.    1090 Petroleum Parkway
            Broussard, LA 70518




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
                            Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 7 of 30

Debtor
                Eagle PCO LLC
                _______________________________________________________                                                    20-35474
                                                                                                     Case number (if known)_____________________________________
                Name




 Part 8:        Health Care Bankruptcies

 15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
           diagnosing or treating injury, deformity, or disease, or
           providing any surgical, psychiatric, drug treatment, or obstetric care?

     ✔ No. Go to Part 9.
           Yes. Fill in the information below.
            Facility name and address                          Nature of the business operation, including type of services the            If debtor provides meals
                                                               debtor provides                                                             and housing, number of
                                                                                                                                           patients in debtor’s care

   15.1.    ________________________________________                                                                                       ____________________
            Facility name


                                                               Location where patient records are maintained (if different from facility
                                                               address). If electronic, identify any service provider.                     How are records kept?


                                                                                                                                           Check all that apply:

                                                                                                                                               Electronically
                                                                                                                                               Paper

                                                               Nature of the business operation, including type of services the            If debtor provides meals
            Facility name and address                          debtor provides                                                             and housing, number of
                                                                                                                                           patients in debtor’s care

   15.2.                                                                                                                                   ____________________
            ________________________________________
            Facility name


                                                               Location where patient records are maintained (if different from facility   How are records kept?
                                                               address). If electronic, identify any service provider.

                                                                                                                                           Check all that apply:
                                                                                                                                               Electronically
                                                                                                                                               Paper

 Part 9:        Personally Identifiable Information

 16. Does the debtor collect and retain personally identifiable information of customers?

     ✔ No.
           Yes. State the nature of the information collected and retained. ___________________________________________________________________
                Does the debtor have a privacy policy about that information?
                     No
                     Yes
 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
     pension or profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?
                     No. Go to Part 10.
                ✔ Yes. Fill in below:
                       Name of plan                                                                              Employer identification number of the plan
                       Eagle Pressure Control 401(k) Plan
                       _______________________________________________________________________                   EIN: XX-XXXXXXX
                                                                                                                      ___________________________________

                     Has the plan been terminated?
                     ✔ No
                            Yes



Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
                       Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 8 of 30

Debtor         Eagle PCO LLC
               _______________________________________________________                                                   20-35474
                                                                                                  Case number (if known)_____________________________________
               Name




 Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
     moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
     brokerage houses, cooperatives, associations, and other financial institutions.

           None
            Financial institution name and address         Last 4 digits of account        Type of account               Date account was       Last balance
                                                           number                                                        closed, sold, moved,   before closing or
                                                                                                                         or transferred         transfer

   18.1.    Amegy Bank
            ______________________________________              6952
                                                           XXXX–__________
                                                                                           ✔   Checking                  06/29/2020
                                                                                                                         ___________________     $__________
                                                                                                                                                   0.00
            Name
                                                                                               Savings
            1717 West Loop South
            Houston, TX 77027                                                                  Money market

                                                                                               Brokerage

                                                                                               Other______________


   18.2.    Amegy Bank                                          6947
                                                           XXXX–__________
                                                                                           ✔   Checking                  06/29/2020
                                                                                                                         ___________________
            ______________________________________                                                                                               $__________
                                                                                                                                                   0.00
            Name
                                                                                               Savings
            1717 West Loop South
            Houston, TX 77027                                                                  Money market

                                                                                               Brokerage

                                                                                               Other______________


 19. Safe deposit boxes
     List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.

     ✔ None
             Depository institution name and address       Names of anyone with access to it              Description of the contents                Does debtor
                                                                                                                                                     still have it?

            ______________________________________                                                                                                       No
            Name                                                                                                                                         Yes



                                                           Address




20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.

    ✔ None
             Facility name and address                     Names of anyone with access to it             Description of the contents                 Does debtor
                                                                                                                                                     still have it?
                                                                                                                                                         No
            ______________________________________
            Name
                                                                                                                                                         Yes




                                                            Address




Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8
                        Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 9 of 30

Debtor
              Eagle PCO LLC
              _______________________________________________________                                                   20-35474
                                                                                                 Case number (if known)_____________________________________
              Name




 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
     List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
     trust. Do not list leased or rented property.

         None

          Owner’s name and address                        Location of the property                   Description of the property                     Value

                                                         3107 North County Road 1108                 4, 24" X 10' sand separators                     200,000.00
                                                                                                                                                    $_________
          Red Rock Production, LLC
          ______________________________________
          Name
                                                         Midland, TX 79706
          18723 Grand Harbor Pt.
          Montgomery, TX 77356




 Part 12:       Details About Environmental Information

 For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
     regardless of the medium affected (air, land, water, or any other medium).
     Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
     formerly owned, operated, or utilized.
     Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
     or a similarly harmful substance.

 Report all notices, releases, and proceedings known, regardless of when they occurred.


 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     ✔   No
         Yes. Provide details below.
           Case title                                 Court or agency name and address               Nature of the case                         Status of case

          _________________________________                                                                                                          Pending
                                                      _____________________________________
          Case number                                 Name                                                                                           On appeal

          _________________________________                                                                                                          Concluded




 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
     environmental law?

     ✔   No
         Yes. Provide details below.

          Site name and address                       Governmental unit name and address             Environmental law, if known               Date of notice


          __________________________________          _____________________________________                                                     __________
          Name                                        Name




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 9
                       Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 10 of 30

Debtor
                Eagle PCO LLC
                _______________________________________________________                                             20-35474
                                                                                             Case number (if known)_____________________________________
                Name




 24. Has the debtor notified any governmental unit of any release of hazardous material?
     ✔     No
           Yes. Provide details below.

           Site name and address                     Governmental unit name and address           Environmental law, if known                Date of notice


            __________________________________      ______________________________________                                                     __________
            Name                                    Name




 Part 13:          Details About the Debtor’s Business or Connections to Any Business


 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
     Include this information even if already listed in the Schedules.
     ✔     None


            Business name and address                Describe the nature of the business                   Employer Identification number
                                                                                                           Do not include Social Security number or ITIN.

                                                                                                           EIN: ________________________
   25.1.    __________________________________
            Name                                                                                           Dates business existed



                                                                                                           From ___________              To ____________




            Business name and address                Describe the nature of the business                   Employer Identification number
   25.2.                                                                                                   Do not include Social Security number or ITIN.

                                                                                                           EIN: ________________________
            __________________________________
            Name                                                                                           Dates business existed



                                                                                                           From ___________              To ____________




            Business name and address                Describe the nature of the business                   Employer Identification number
                                                                                                           Do not include Social Security number or ITIN.

   25.3.                                                                                                   EIN: ________________________
            __________________________________
            Name
                                                                                                           Dates business existed




                                                                                                           From ___________              To ____________




Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 10
                         Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 11 of 30

Debtor
                   Eagle PCO LLC
                  _______________________________________________________                                               20-35474
                                                                                                 Case number (if known)_____________________________________
                  Name




 26. Books, records, and financial statements
     26a. List    all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

                  None
              Name and address                                                                                Dates of service


                Briggs & Veselka Co.                                                                          From 01/01/2018
                                                                                                                   _______
   26a.1.     __________________________________________________________________________________
              Name                                                                                               12/31/2019
                9 Greenway Plaza, Suite 1700, Houston, TX 77046                                               To _______




              Name and address                                                                                Dates of service

                Moss Adams LLP                                                                                From 01/01/2018
                                                                                                                   _______
   26a.2.     __________________________________________________________________________________
              Name
                500 Dallas St., Suite 2500, Houston, TX 77002                                                   11/06/2020
                                                                                                             To _______




     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
            statement within 2 years before filing this case.
                  None

                    Name and address                                                                          Dates of service

                                                                                                                   01/01/2018
                    Briggs & Veselka Co.                                                                      From _______
         26b.1.     ______________________________________________________________________________
                    Name                                                                                         12/31/2019
                    9 Greenway Plaza, Suite 1700, Houston, TX 77046                                           To _______




                                                                                                              Dates of service
                    Name and address

                                                                                                              From _______
         26b.2.
                    ______________________________________________________________________________
                    Name                                                                                      To _______




     26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
            ✔     None
                    Name and address                                                                          If any books of account and records are
                                                                                                              unavailable, explain why


         26c.1.     ______________________________________________________________________________
                    Name




Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 11
                           Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 12 of 30

Debtor
                    Eagle PCO LLC
                    _______________________________________________________                                            20-35474
                                                                                                Case number (if known)_____________________________________
                    Name




                     Name and address                                                                        If any books of account and records are
                                                                                                             unavailable, explain why


           26c.2.    ______________________________________________________________________________
                     Name




     26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
          within 2 years before filing this case.

                    None

                     Name and address


           26d.1.    Zions Bancorporations, NA d/b/a Amegy Bank
                     ______________________________________________________________________________
                     Name
                      1717 West Loop South, Houston, TX 77027




                     Name and address



           26d.2.
                     American Express
                     ______________________________________________________________________________
                     Name
                      PO Box 650448, Dallas, TX 75265




 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
            No
     ✔      Yes. Give the details about the two most recent inventories.



               Name of the person who supervised the taking of the inventory                    Date of       The dollar amount and basis (cost, market, or
                                                                                                inventory     other basis) of each inventory

              District manager at each location
              ______________________________________________________________________         09/23/2019
                                                                                               _______        Unknown
                                                                                                             $___________________

               Name and address of the person who has possession of inventory records


   27.1.       Jennifer Black
               ______________________________________________________________________
              Name
               5808 FM 3455
               Navasota, 77868




Official Form 207                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 12
                       Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 13 of 30

Debtor
                Eagle PCO LLC
                _______________________________________________________                                              20-35474
                                                                                               Case number (if known)_____________________________________
                Name




            Name of the person who supervised the taking of the inventory                     Date of        The dollar amount and basis (cost, market, or
                                                                                              inventory      other basis) of each inventory
            District manager at each location
            ______________________________________________________________________          10/15/2020
                                                                                              _______         Unknown
                                                                                                             $___________________

            Name and address of the person who has possession of inventory records


   27.2.    Jennifer Black
            ______________________________________________________________________
            Name
            5808 FM 3455
            Navasota, 77868



 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.
   Name                                      Address                                                 Position and nature of any interest    % of interest, if any
 Eagle Pressure Control, LLC                 8795 Ralston Rd., Suite 233, Arvada, CO 80002           Managing Member                       100




 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?
     ✔ No

           Yes. Identify below.
   Name                                                                                               Position and nature of any   Period during which position
                                                Address                                               interest                     or interest was held


                                                                                                                                     _________ To _________


                                                                                                                                     _________ To _________


                                                                                                                                     _________ To _________


                                                                                                                                     _________ To _________

 30. Payments, distributions, or withdrawals credited or given to insiders
     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
     bonuses, loans, credits on loans, stock redemptions, and options exercised?
           No
     ✔     Yes. Identify below.
                                                                                     Amount of money or description     Dates              Reason for providing
            Name and address of recipient                                            and value of property                                 the value

   30.1.    See Attached SOFA Part 13, Question 30
            ______________________________________________________________            270,977.14
                                                                                      _________________________         _____________
            Name


                                                                                                                        _____________


                                                                                                                        _____________

            Relationship to debtor                                                                                      _____________

            ______________________________________________________________                                              _____________
Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 13
                          Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 14 of 30

Debtor
                   Eagle PCO LLC
                   _______________________________________________________                                                 20-35474
                                                                                                    Case number (if known)_____________________________________
                   Name




              Name and address of recipient
                                                                                            __________________________     _____________

   30.2       ______________________________________________________________
              Name                                                                                                         _____________

                                                                                                                           _____________



                                                                                                                           _____________


              Relationship to debtor                                                                                       _____________

              ______________________________________________________________



 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
             No
     ✔       Yes. Identify below.
              Name of the parent corporation                                                              Employer Identification number of the parent
                                                                                                          corporation
              Eagle Pressure Control, LLC
              ______________________________________________________________                             EIN: XX-XXXXXXX
                                                                                                              ____________________________




 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
             No
     ✔       Yes. Identify below.

              Name of the pension fund                                                                    Employer Identification number of the pension fund
              Eagle Pressure Control 401(k) Plan
              ______________________________________________________________                             EIN: XX-XXXXXXX
                                                                                                              ____________________________




 Part 14:            Signature and Declaration


             WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
             connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
             18 U.S.C. §§ 152, 1341, 1519, and 3571.

             I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
             is true and correct.

             I declare under penalty of perjury that the foregoing is true and correct.

             Executed on       11/20/2020
                               _________________
                                MM / DD / YYYY



              ___________________________________________________________                              Jennifer Black
                                                                                          Printed name _________________________________________________
              Signature of individual signing on behalf of the debtor

                                                 Chief Financial Officer
              Position or relationship to debtor ____________________________________




         Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
              No
         ✔    Yes




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 14
                      Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 15 of 30
               Eagle PCO LLC                                                                            20-35474
 Debtor Name                                                                   Case number (if known)



                                       Continuation Sheet for Official Form 207
7) Legal Actions

Kevin Lee Mirelez v. A&L Hot Oil Services, Inc., et al.

DC-20-06884

Personal injury

192nd District Court

600 Commerce, 7th Floor, Dallas, TX 75202

Pending

-------

In re Wendland Well Cases

20-0286

Procedural matter

Multi-District Litigation Panel

PO Box 12248, Austin, TX 78711

Pending

-------

Omar Balboa v. A&L Hot Oil Services, Inc., et al.

DC-20-06888

Personal injury

192nd District Court

600 Commerce, 7th Floor, Dallas, TX 75202

Pending

-------

Grant Blake v. Eagle PCO LLC d/b/a Eagle Pressure control, LLC

153-318323-20

Employment dispute

153rd District Court

100 N. Calhoun, Fort Worth, TX 76196-0402

Pending

-------

Miguel Carrillo v. A&L Hot Oil Service, Inc.




  Official Form 207                    Statement of Financial Affairs for Non-Individuals
                      Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 16 of 30
               Eagle PCO LLC                                                                            20-35474
 Debtor Name                                                                   Case number (if known)



                                       Continuation Sheet for Official Form 207
DC-20-06892

Personal injury

95th District Court

600 Commerce, 6th Floor, Dallas, TX 75202

Pending

-------

Linda Milanovich v. Chesapeake Operating, LLC, et al.

29969

Personal injury

335th District Court

205 E. Fox, Suite 2001, Caldwell, TX 77836

Pending

-------

Madison Hendrix v. Chesapeake Energy Corporation, et al.

DC-20-06798

Personal injury/wrongful death

298th District Court

600 Commerce, 8th Floor, Dallas, TX 75202

Pending

-------


18) Closed financial accounts

Amegy Bank                         1717 West Loop South,                    $0.00
                                   Houston, TX 77027


26d) Creditors

Ford Motor Credit                                      PO Box 62180, Colorado Springs, CO
                                                       82960

De Lage Landen                                         PO Box 41602, Philadelphia, PA 19101

AFCO                                                   5600 North River Rd., Suite 400,
                                                       Rosemont, IL 60018

ARI                                                    PO Box 8500-4375, Philadelphia, PA
                                                       19178




  Official Form 207                    Statement of Financial Affairs for Non-Individuals
                      Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 17 of 30
               Eagle PCO LLC                                                                            20-35474
 Debtor Name                                                                   Case number (if known)



                                       Continuation Sheet for Official Form 207
Commercial Fleet Financing, Inc.                       PO Box 550599, Jacksonville, FL 32255

IPFS Corp.                                             PO Box 412086, Kansas City, MO 64141




  Official Form 207                    Statement of Financial Affairs for Non-Individuals
     Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 18 of 30




                       Statement of Financial Affairs
       Part 2 – Certain Transfers Made Before Filing for Bankruptcy
Section 3 – Certain payments or transfers to creditors within 90 days before
                             filing this case
             Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 19 of 30



                    Eagle Pressure Control
                   Bank Register
         August 6, 2020 - November 6, 2020


Payee                                                     Payment
Tax Agency TX Total                                     $24,571.70   Sales Tax
V1746 FORD MOTOR CREDIT COMPANY LLC Total              $366,574.21   Secured debt
V2418 POIRRIER GROUP LLC Total                         $272,610.69   other: insurance
V2442 AFCO INSURANCE PREMIUM FINANCE Total             $174,014.14   other: insurance
V2452 AMERICAN EXPRESS Total                           $146,381.88   other: credit card
V2146 BLUE CROSS BLUE SHIELD Total                     $142,266.48   other: insurance
V1269 ABSOLUTE CONTROL LLC Total                       $119,895.00   Suppliers/Vendor
V1891 WDI Total                                         $97,512.32   Suppliers/Vendor
V1797 MEYER SERVICE COMPANY Total                       $66,028.26   Suppliers/Vendor
V1972 COMDATA Total                                     $62,520.66   other: credit card
V1684 BESTWAY OILFIELD Total                            $57,800.00   Suppliers/Vendor
V2381 ARI Total                                         $53,108.01   other: fuel card
V1517 PB A&W PROPERTIES Total                           $51,609.61   Suppliers/Vendor
V2298 1189 CR EAGLE LLC Total                           $49,840.00   other: rent
V2121 JENNIFER K BLACK Total                            $46,996.11   other: COD purchases for continuing operations & Expense Report
V1740 EXTREME MACHINING SERVICES Total                  $38,763.57   Secured debt
V1725 DE LAGE LANDEN Total                              $32,339.79   Secured debt
V1314 C&W INTERNATIONAL FABRICATORS Total               $24,887.56   Suppliers/Vendor
V1930 ORACLE AMERICA INC Total                          $24,449.26   other: software
V1662 ACME TRUCK LINE INC Total                         $18,690.72   Suppliers/Vendor
V1518 SRS CORPORATE ACCOMMODATIONS Total                $16,839.53   other: rent
V1516 MICHAEL L CLARK Total                             $16,537.78   other: COD purchases for continuing operations & Expense Report
V1519 MADISON PROPERTIES LLC Total                      $16,321.25   other: rent
V2487 STEEL GOODE PRODUCTS LLC Total                    $16,172.80   Suppliers/Vendor
V2475 MIKES GATES LLC Total                             $12,424.23   Suppliers/Vendor
V1712 CM SERVICE CO INC Total                           $12,354.00   Suppliers/Vendor
V1534 PORTER HEDGES LLP Total                           $12,218.98   other: lawyer
V2118 IPFS CORPORATION Total                            $11,782.56   other: insurance
V2510 PERMIAN MACHINERY MOVERS INC Total                $11,172.50   Suppliers/Vendor
V2348 CIRCLE M ENERGY SERVICES Total                    $11,155.67   Suppliers/Vendor
V2531 PENDERGRAFT & SIMON LLP Total                     $10,000.00   other: lawyer
V1748 DEARBORN NATIONAL LIFE INSURANCE COMPANY Total     $8,327.05   other: insurance
V2518 OSHA Total                                         $7,900.00   other: penalties/fines
V1371 CENTURY LINK Total                                 $7,345.14   Services
V2339 REAGAN FARISH Total                                $6,926.54   other: expense report
    Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 20 of 30




                     Statement of Financial Affairs
      Part 2 – Certain Transfers Made Before Filing for Bankruptcy
Section 4 – Certain payments or other transfers of property made within 1
          year before filing this case that benefited any insider
    Internal ID       *    Date             Type       Document Number               Name         Memo    Amount
         671098   *        12/1/19   Bill          11-25-19              V2121 JENNIFER K BLACK             809.63
         693537   *       12/31/19   Bill          12-31-19              V2121 JENNIFER K BLACK            2,380.15
         712182   *        1/21/20   Bill          01-21-20              V2121 JENNIFER K BLACK             574.83
         729060   *        1/30/20   Bill          01-30-20              V2121 JENNIFER K BLACK             626.62
         812709   *        4/15/20   Bill          04-13-20              V2121 JENNIFER K BLACK             233.54
         844632   *         6/8/20   Bill          06-08-20              V2121 JENNIFER K BLACK            1,500.00
         847608   *        6/19/20   Bill          06-19-20              V2121 JENNIFER K BLACK            1,365.32
         857430   *         7/7/20   Bill          07-07-20              V2121 JENNIFER K BLACK            4,533.11
         863649   *        7/17/20   Bill          07-17-20              V2121 JENNIFER K BLACK            1,864.57
         865826   *        7/23/20   Bill          07-23-20              V2121 JENNIFER K BLACK            3,678.84
         869561   *        7/31/20   Bill          07-31-20              V2121 JENNIFER K BLACK             855.59
         874441   *         8/7/20   Bill          08-07-20              V2121 JENNIFER K BLACK            5,673.75
         877450   *        8/14/20   Bill          08-14-20              V2121 JENNIFER K BLACK            3,628.11
         880836   *        8/21/20   Bill          08-21-20              V2121 JENNIFER K BLACK            5,033.21
         888878   *        8/27/20   Bill          08-27-20              V2121 JENNIFER K BLACK            3,688.27
         888909   *         9/1/20   Bill          09-01-20              V2121 JENNIFER K BLACK            1,500.00
         900400   *        9/10/20   Bill          09-10-20              V2121 JENNIFER K BLACK           15,977.91
         903926   *        9/17/20   Bill          09-17-20              V2121 JENNIFER K BLACK            3,137.15
         905845   *        9/22/20   Bill          09-22-20              V2121 JENNIFER K BLACK            1,833.50
         911875   *        10/1/20   Bill          10-01-20              V2121 JENNIFER K BLACK            4,081.78
         916267   *       10/22/20   Bill          10-22-20              V2121 JENNIFER K BLACK              86.84
         920132   *        11/2/20   Bill          11-02-20              V2121 JENNIFER K BLACK            1,500.00


Jennifer Black                                                                                            64,562.72   Paying for COD transactions for the Company
                                                                         included in line 3               46,996.11   when we had no credit or limited credit and
                                                                                                         17,566.61    expense reimbursement

         653330   *       11/14/19   Bill          11-14-19              V1516 MICHAEL L CLARK             1,200.00
         656821   *       11/14/19   Bill          11-14-19a             V1516 MICHAEL L CLARK             2,026.85
         662670   *       11/20/19   Bill          11-20-19              V1516 MICHAEL L CLARK              439.06
         675679   *        12/6/19   Bill          12-06-19              V1516 MICHAEL L CLARK             1,500.00
         677350   *        12/9/19   Bill          12-09-19              V1516 MICHAEL L CLARK             2,010.20
         692378   *       12/30/19   Bill          12-30-19              V1516 MICHAEL L CLARK             2,485.36
         690365   *       12/31/19   Bill          12-31-19              V1516 MICHAEL L CLARK             3,000.00
         698416   *         1/7/20   Bill          01-07-20              V1516 MICHAEL L CLARK             3,180.00
                                                                                                                                                                    Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 21 of 30




         704248   *         1/7/20   Bill          01-07-20A             V1516 MICHAEL L CLARK             3,679.58
         717536   *        1/27/20   Bill          01-27-20              V1516 MICHAEL L CLARK             2,013.96
         729827   *         2/5/20   Bill          02-05-20              V1516 MICHAEL L CLARK             3,430.18
         739532   *        2/12/20   Bill          02-12-20              V1516 MICHAEL L CLARK             1,455.00
       754727   *    2/18/20   Bill   02-18-20        V1516 MICHAEL L CLARK               3,639.82
       766471   *     3/2/20   Bill   03-02-20        V1516 MICHAEL L CLARK               2,702.77
       816378   *    4/17/20   Bill   04-16-20        V1516 MICHAEL L CLARK               2,151.56
       844626   *     6/8/20   Bill   06-08-20        V1516 MICHAEL L CLARK               2,212.41
       856823   *     7/1/20   Bill   07-01-20        V1516 MICHAEL L CLARK               3,554.02
       862920   *    7/17/20   Bill   07-17-20        V1516 MICHAEL L CLARK               1,193.53
       874440   *     8/7/20   Bill   08-07-20        V1516 MICHAEL L CLARK               2,598.57
       880835   *    8/18/20   Bill   08-18-20        V1516 MICHAEL L CLARK                 727.59
       888910   *     9/1/20   Bill   09-01-20        V1516 MICHAEL L CLARK               4,200.00
       904762   *    9/21/20   Bill   09-21-20        V1516 MICHAEL L CLARK               1,635.83
       911874   *    10/1/20   Bill   10-01-20        V1516 MICHAEL L CLARK               1,500.00
       916266   *   10/23/20   Bill   10-23-20        V1516 MICHAEL L CLARK               1,375.79
       917748   *   10/27/20   Bill   10-27-20        V1516 MICHAEL L CLARK               3,000.00
       920133   *    11/2/20   Bill   11-02-20        V1516 MICHAEL L CLARK               1,500.00


Mike Clark                                                                              58,412.08 Paying for COD transactions for the Company
                                                      Included in line 3                16,537.78 when we had no credit or limited credit and
                                                                                        41,874.30 expense reimbursement


       774899 *       3/1/20 Bill                1103 V1546 ASPEN ENERGY PARTNERS LLC    6,850.00    Reimbursement for Moss Adams Income and
                                                                                                     Franchise tax returns paid on our behalf
                                                                                                                                                Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 22 of 30
  Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 23 of 30




                    Statement of Financial Affairs
                       Part 5 – Certain Losses
Section 10 – All losses from fire, theft, or other casualty within 1 year
                        before filing this case
Date        How loss occued                                      Property                                       Insurance Proceeds Received     Year        Make   Model                 License
            12/14/19 Auto Accident- rear ended semi truck-
   12/14/19 truck totaled                                        VIN 1FT7W2BT2KEC62608 - Insurance Total Loss                       46,343.00          2019 Ford   F250 Super Duty SRW   LGJ9326

       5/11/20 1/28 Well blowout- Auto destroyed                 VIN 1FT8W3BT1JEB64498 - Insurance Total Loss                       41,642.02          2018 Ford   F-350                 JYX1964

       8/17/20 6/2/20 Auto accident- truck in river              VIN 1FT7W2BT2KEC62592 - Insurance Total Loss                        47971.96          2019 Ford   F250 Super Duty SRW   LGJ9327

       5/29/20                                                   Various Well Head Intervention Equipment and                      75,000.00
       7/22/20 1/28 well blowout equipment destroyed on location Field Supplies                                                   132,481.84 See list below


Well Head Intervention Equipment and Field Supplies Destroyed on Blowout
-Generac XD5000E diesel generator
-(2) SPX electric torque pumps
-20’-0 torque hose
-100’ 10 gauge extension cord
(2) Torsion X 2HP piston
(2) Torsion X 2HP wrench head 2 3/16”
(2)Enerpac W4 piston
(2)Enerpac W4 wrench head 2 3/16”
160-1600 FT LB LOW PROFILE POWER HEAD
1-5/8" AF RATCHET TORQUE LINK
1-7/16" AF RATCHET TORQUE LINK
1-13/16" AF RATCHET TORQUE LINK
2"AFRATCHETTORQUELINK
2-3/16" AF RATCHET TORQUE LINK
390-3999 FT LB LOW PROFILE POWER HEAD
2-3/8" AF RATCHET TORQUE LINK
2-9/16" AF RATCHET TORQUE LINK
2-15/16" AF RATCHET TORQUE LINK
-Wachs 2-8” spliy frame cutter (69-5000-08)
(2)- chain hoist-AMHX5L
-Myers test unit (plate number 725-290J)
-(2) 50’-0 15K water blast hoses
-(2) 15K female screw together quick disconnect set
-20’ 20K ¼” HP hose
-15 or 20K chart recorder
-variety of autoclave fittings
-30 CFM air compressor(SN:20-234421)
                                                                                                                                                                                                   Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 24 of 30
Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 25 of 30




                 Statement of Financial Affairs
            Part 6 – Certain Payments or Transfers
         Section 11 – Payments related to bankruptcy
                 Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 26 of 30


Buyer                        Address                                                  Relationship       Item                                      Date       Sales Price
7 Compression                5636 Shirley Dr, Tyler, TX 75708                         3rd party          2019 Ford F250 VIN 1FT7W2BT8KED63541      08/26/20   $ 52,501.57
Caribe Truck Sales           3100 E Pioneer Pkwy, Arlington, TX 76010                 3rd party          2019 Ford F250 VIN 1FT7W2BT4KED26020      08/26/20   $ 29,000.00
Caribe Truck Sales           3100 E Pioneer Pkwy, Arlington, TX 76010                 3rd party          2018 Ford F250 VIN 1FT7W2BT0JEB28680      08/26/20   $ 29,000.00
Caribe Truck Sales           3100 E Pioneer Pkwy, Arlington, TX 76010                 3rd party          2019 Ford F250 VIN 1FT7W2BT0KEC69153      11/02/20   $ 35,000.00
Caribe Truck Sales           3100 E Pioneer Pkwy, Arlington, TX 76010                 3rd party          2019 Ford F250 VIN 1FT7W2BT0KEC55432      11/02/20   $ 35,000.00
Caribe Truck Sales           3100 E Pioneer Pkwy, Arlington, TX 76010                 3rd party          2019 Ford F250 VIN 1FT7W2BT2KEC69154      11/02/20   $ 35,000.00
Caribe Truck Sales           3100 E Pioneer Pkwy, Arlington, TX 76010                 3rd party          2019 Ford F250 VIN 1FT7W2BT0KEC89693      11/02/20   $ 35,000.00
Citadel Casing Solutions     800 Northpark Central Dr #200, Houston, TX 77073         3rd party          2017 Ford F250 VIN 1FT7W2BT9HEC87336      08/19/20   $ 24,113.00
David Cobb                   18615 Belle Cote Dr, Crosby, TX 77532                    Employee           2019 Big Tex Utility Trailer              08/19/20   $ 1,200.00
James Harris                 PO Box 343, Navasota, TX 77868                           3rd party          Gooseneck Trailer VIN 16VGX2528J6015252   05/15/20   $ 6,000.00
Jeff Rangel                  5499 FM 1774 Rd, Anderson, TX 77830                      Employee           Trailer                                   11/12/19   $     500.00
Jennifer Black               6409 CR 1126, Godley, TX 76044                           Employee           2016 Ford F150 VIN 1FTEW1EF2GKF34185      05/11/20   $ 12,650.00
PELICAN WELL SERVICES        Unit 14, 37 Mcdonald St, Windsor, Qld, 4030, Australia   3rd party            SADDLE SEAL TIP                         06/23/20   $ 2,404.18
PELICAN WELL SERVICES        Unit 14, 37 Mcdonald St, Windsor, Qld, 4030, Australia   3rd party            SADDLE SEAL TIP                         06/23/20   $ 1,986.07
PELICAN WELL SERVICES        Unit 14, 37 Mcdonald St, Windsor, Qld, 4030, Australia   3rd party            SADDLE SEAL TIP                         06/23/20   $ 2,613.23
PELICAN WELL SERVICES        Unit 14, 37 Mcdonald St, Windsor, Qld, 4030, Australia   3rd party            5K HARD SADDLE                          06/23/20   $ 2,613.23
PELICAN WELL SERVICES        Unit 14, 37 Mcdonald St, Windsor, Qld, 4030, Australia   3rd party            5K HARD SADDLE                          06/23/20   $ 3,240.42
PELICAN WELL SERVICES        Unit 14, 37 Mcdonald St, Windsor, Qld, 4030, Australia   3rd party            SPARE CHAIN                             06/23/20   $ 1,567.95
PELICAN WELL SERVICES        Unit 14, 37 Mcdonald St, Windsor, Qld, 4030, Australia   3rd party            CHAIN BREAKER PLATE                     06/23/20   $     574.92
Resell CNC                   2600 Maitland Center Pkwy, Ste 275, Maitland, FL 32751   3rd party           Mazak E420HST                            04/16/20   $ 234,000.00
Resell CNC                   2600 Maitland Center Pkwy, Ste 275, Maitland, FL 32751   3rd party           VF-3YT/50                                04/24/20   $ 30,000.00
Rohnny Steele                10249 IH 45 South Feeder, Centerville, TX 75299          Employee           Trailer VIN 16VGX202X52347584             08/08/19   $ 2,656.25
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2015 GMC 2500HD VIN#1GT12XE89FF196581     09/12/19   $ 14,800.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2016 CHVY 2500HD VIN#1GC1KVE82GF114048    09/12/19   $ 19,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2015 CHVY 2500HD VIN#1GC1KUE80FF57109     09/12/19   $ 22,500.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2015 CHVY 2500HD VIN#1GC1KUE83FF571766    09/12/19   $ 18,500.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2016 RAM 2500 4WD VIN#3C6UR5JL5GG284672   12/28/19   $ 15,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2017 Ford F250 VIN 1F7W2BT8HEC99347       04/17/20   $ 21,500.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2018 Ford F250 VIN 1FT7W2BTXJEB65137      04/17/20   $ 23,500.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2017 Ford F350 VIN 1FT8W3BT9HEE44826      04/17/20   $ 24,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2017 Ford F250 VIN 1FT7W2BTXHED52582      04/17/20   $ 22,700.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2018 Ford F250 VIN 1FT7W2BT9JEB28709      04/17/20   $ 21,900.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2017 Ford F250 VIN 1FTEW1EF7HKC43263      04/17/20   $ 22,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2018 Ford F250 VIN 1FT7W2BTXHEE95256      05/19/20   $ 14,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2017 Ford F250 VIN 1FT7W2BT5HED08179      05/19/20   $ 23,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2017 Ford F250 VIN 1FT7W2BT9JEB59507      05/19/20   $ 20,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2017 Ford F250 VIN 1FT7W2BT5HED08178      05/19/20   $ 18,300.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2018 Ford F250 VIN 1FT7W2BT3JEB65142      05/19/20   $ 19,300.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2018 Ford F250 VIN 1FT7W2BT1JEB88919      05/19/20   $ 15,200.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2018 Ford F350 VIN 1FT8W3BTXJEB19172      05/19/20   $ 22,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2016 Ford F150 VIN 1FTEW1EF8GKF66655      05/19/20   $ 13,200.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2015 Ford F150 VIN 1FTEW1CF2FKE29258      06/18/20   $ 12,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2017 Ford F150 VIN 1FTEW1EF2HKC41985      06/18/20   $ 19,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2018 Ford F450 VIN 1FDU4HT8JDA01229       06/06/20   $ 36,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2017 Ford F250 VIN 1FT7W2BT6HEF36398      10/19/20   $ 39,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2017 Ford F350 VIN 1FT8W3BT3HED77740      10/19/20   $ 31,500.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2018 Ford F250 VIN 1FT7W2BT4JED00368      10/19/20   $ 32,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2018 Ford F250 VIN 1FT7W2BT7JEB59506      10/19/20   $ 34,500.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2017 Ford F250 VIN 1FT7W2BTXHEE78635      10/19/20   $ 36,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2017 Ford F250 VIN 1FT7W2BT6HEF34618      10/19/20   $ 31,500.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2017 Ford F250 VIN 1FT7W2BT8HEC94469      11/02/20   $ 28,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2018 Chevy 1500 VIN 3GCUKSEC1JG399718     11/02/20   $ 30,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2019 Ford F250 VIN 1FT7W2BTXKED26037      11/02/20   $ 35,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2019 Ford F250 VIN 1FT7W2BT0KEC87555      11/02/20   $ 37,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2019 Ford F250 VIN 1FT7W2BT3KEC62598      11/02/20   $ 37,000.00
Team Ford of Navasota        9965 Highway 6, Navasota, TX 77868                       3rd party          2019 Ford F250 VIN 1FT7W2BT4KEC55420      11/02/20   $ 39,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Gate Drilling Machine M3                  03/30/20      56,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Hot Tap Tool 13"                          03/30/20      23,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Hot Tap Tool 13"                          03/30/20      23,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Hot Tap Tool Accessories                  03/30/20       1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Assortment of Saddles                     03/30/20      54,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Casing Threading Machine                  03/30/20      50,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Portable Flange Facer 18"                 03/30/20      25,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Portable Flange Facer 12"                 03/30/20      15,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Portable Flange Facer 8"                  03/30/20      10,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Side Door Gate Drilling Machine           03/30/20      40,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Internal Casing Cutter                    03/30/20      25,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Ball Valve, 1" - 10M, Piper, Double       03/30/20       2,400.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Repair Kits, Piper                        03/30/20       1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Service Trailer with Compressor           03/30/20       8,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Slip Loc Head 4 1/2" x 4" 10M             03/30/20       5,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Set of SKG Mills                          03/30/20       7,800.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Set of Flat BTM & Ball Mills              03/30/20      20,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Diamond Core Mill, 1.5"                   03/30/20         500.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Diamond Core Mill, 1.5"                   03/30/20         500.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Hot Tap-Hydraulic Drive X-Over            03/30/20       5,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Ring Groove Fixture                       03/30/20       5,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Magnetic Drill Package, Air Drive         03/30/20       5,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Ball Valve, 1" - 10M, Piper               03/30/20         650.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Ball Valve, 1" - 10M, Piper               03/30/20         650.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Ball Valve, 1" - 10M, Piper               03/30/20         650.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Ball Valve, 1" - 10M, Piper               03/30/20         650.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Set of Ball Valves, 1" - 6M, Triad        03/30/20         800.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396               Secured Creditor   Set of Ball Valves, 1" - 6M, Triad        03/30/20         800.00
                 Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 27 of 30


EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   Ball Valve, 1" - 10M, EMS   03/30/20    1,500.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   Ball Valve, 1" - 10M, EMS   03/30/20    1,500.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   Gang Boxes                  03/30/20      625.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   Gang Boxes                  03/30/20      625.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   Gang Boxes                  03/30/20      625.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   Gang Boxes                  03/30/20      625.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   Gang Boxes                  03/30/20      625.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   Gang Boxes                  03/30/20      625.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   Gang Boxes                  03/30/20      625.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   Gang Boxes                  03/30/20      625.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   DSA's and Spools            03/30/20    1,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   SPADE BAR 2"                03/30/20      750.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   SPADE BAR 2.5"              03/30/20      750.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   SPADE BAR 3"                03/30/20      750.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor   Tubing Cutter               03/30/20   49,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor    Construction in Process    03/30/20   49,000.00
EXTREME MACHINING SERVICES   2407 C SOUTH HOUSTON AVE, HUMBLE, TX 77396   Secured Creditor    Intangible Assets          03/30/20   47,350.00
   Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 28 of 30




                     Statement of Financial Affairs
 Part 13 – Details About the Debtor’s Business or Connections to Any
                              Business
Section 30 – Payments, distributions, or withdrawals credited or given to
                                insiders
            Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 29 of 30


Employee                       Check Date   Check Number
                                                      Net Pay
BLACK, JENNIFER K. (3086802)      11/8/19   Voucher      6,200.29
BLACK, JENNIFER K. (3086802)     11/22/19   Voucher      6,447.99
BLACK, JENNIFER K. (3086802)      12/6/19   Voucher      6,408.04
BLACK, JENNIFER K. (3086802)     12/20/19   Voucher      6,376.87
BLACK, JENNIFER K. (3086802)       1/3/20   Voucher      5,198.78
BLACK, JENNIFER K. (3086802)      1/17/20   Voucher      5,203.57
BLACK, JENNIFER K. (3086802)      1/31/20   Voucher      5,203.57
BLACK, JENNIFER K. (3086802)      2/14/20   Voucher      5,198.78
BLACK, JENNIFER K. (3086802)      2/28/20   Voucher      5,203.57
BLACK, JENNIFER K. (3086802)      3/13/20   Voucher      5,198.78
BLACK, JENNIFER K. (3086802)      3/27/20   Voucher      4,625.29
BLACK, JENNIFER K. (3086802)      4/10/20   Voucher      4,032.06
BLACK, JENNIFER K. (3086802)      4/24/20   Voucher      4,036.54
BLACK, JENNIFER K. (3086802)       5/8/20   Voucher      3,916.12
BLACK, JENNIFER K. (3086802)      5/22/20   Voucher      3,801.05
BLACK, JENNIFER K. (3086802)       6/5/20   Voucher      3,798.64
BLACK, JENNIFER K. (3086802)      6/19/20   Voucher      3,355.55
BLACK, JENNIFER K. (3086802)       7/3/20   Voucher      3,353.15
BLACK, JENNIFER K. (3086802)      7/17/20   Voucher      3,355.55
BLACK, JENNIFER K. (3086802)      7/31/20   Voucher      3,355.55
BLACK, JENNIFER K. (3086802)      8/14/20   Voucher      3,353.15
BLACK, JENNIFER K. (3086802)      8/28/20   Voucher      3,355.55
BLACK, JENNIFER K. (3086802)      9/11/20   Voucher      3,353.15
BLACK, JENNIFER K. (3086802)      9/25/20   Voucher      3,355.55
BLACK, JENNIFER K. (3086802)      10/9/20   Voucher      4,058.84
BLACK, JENNIFER K. (3086802)     10/23/20   Voucher      4,062.05

Jennifer Black                                        115,808.03 bi-weekly salary
6409 CR 1126
Godley TX 76044

Chief Financial Officer


Employee                       Check Date   Check Number
                                                     Net Pay
CLARK, MICHAEL L. (2932572)       11/8/19   Voucher      7,950.93
CLARK, MICHAEL L. (2932572)      11/22/19   Voucher      7,966.08
CLARK, MICHAEL L. (2932572)       12/6/19   Voucher      7,950.93
CLARK, MICHAEL L. (2932572)      12/20/19   Voucher      7,966.08
CLARK, MICHAEL L. (2932572)        1/3/20   Voucher      6,889.97
CLARK, MICHAEL L. (2932572)       1/17/20   Voucher      6,908.17
CLARK, MICHAEL L. (2932572)       1/31/20   Voucher      6,908.17
CLARK, MICHAEL L. (2932572)       2/14/20   Voucher      6,889.97
CLARK, MICHAEL L. (2932572)       2/28/20   Voucher      6,908.17
CLARK, MICHAEL L. (2932572)       3/13/20   Voucher      6,889.97
CLARK, MICHAEL L. (2932572)       3/27/20   Voucher      6,141.46
CLARK, MICHAEL L. (2932572)       4/10/20   Voucher      5,354.51
            Case 20-35474 Document 25 Filed in TXSB on 11/20/20 Page 30 of 30


CLARK, MICHAEL L. (2932572)    4/24/20   Voucher     5,371.55
CLARK, MICHAEL L. (2932572)     5/8/20   Voucher     5,204.31
CLARK, MICHAEL L. (2932572)    5/22/20   Voucher     5,055.82
CLARK, MICHAEL L. (2932572)     6/5/20   Voucher     5,039.89
CLARK, MICHAEL L. (2932572)    6/19/20   Voucher     4,568.78
CLARK, MICHAEL L. (2932572)     7/3/20   Voucher     4,552.85
CLARK, MICHAEL L. (2932572)    7/17/20   Voucher     4,568.78
CLARK, MICHAEL L. (2932572)    7/31/20   Voucher     4,568.78
CLARK, MICHAEL L. (2932572)    8/14/20   Voucher     4,624.58
CLARK, MICHAEL L. (2932572)    8/28/20   Voucher     4,969.72
CLARK, MICHAEL L. (2932572)    9/11/20   Voucher     4,957.12
CLARK, MICHAEL L. (2932572)    9/25/20   Voucher     4,969.72
CLARK, MICHAEL L. (2932572)    10/9/20   Voucher     5,987.51
CLARK, MICHAEL L. (2932572)   10/23/20   Voucher     6,005.29

Michael Clark                                      155,169.11 bi-weekly salary
18723 Grand Harbor Pt
Montgomery, TX 77356

Chief Executive Officer
